United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2067
                         ___________________________

                             Christopher Adrian Jones,

                       lllllllllllllllllllllPetitioner - Appellant,

                                           v.

                             United States of America,

                       lllllllllllllllllllllRespondent - Appellee.
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                          Submitted: September 22, 2021
                              Filed: July 5, 2022
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       In 2005, Christopher Jones pleaded guilty to conspiracy to commit Hobbs Act
robbery and brandishing a firearm during a crime of violence. After his conviction
became final, Jones moved for postconviction relief under 28 U.S.C. § 2255, arguing
that his firearm conviction under 18 U.S.C. § 924(c) should be vacated in light of
United States v. Davis, 139 S. Ct. 2319 (2019). The district court denied relief, and
Jones appeals. Given the intervening decision in Davis, we conclude that Jones has
overcome the procedural default of his challenge to the firearm conviction, and that
relief is warranted.

       Jones’s convictions arose from the attempted robbery of a clothing store in
Forrest City, Arkansas. Jones pleaded guilty to Counts One and Four of an
indictment. Count Four charged aiding and abetting the brandishing of a firearm
during a crime of violence “as alleged in counts one, two, and six of this Indictment.”
See 18 U.S.C. § 924(c)(1)(A)(ii). Count One charged Jones with conspiracy to
commit Hobbs Act robbery, see id. § 1951, and a plea agreement provided that Jones
committed the firearms offense in Count Four by brandishing a firearm during and
in relation to the conspiracy charged in Count One. Under the plea agreement, the
government agreed to dismiss other alleged predicate offenses for the § 924(c)
violation. These other alleged predicates were Count Two, which charged Jones with
aiding and abetting attempted Hobbs Act robbery, see id. § 1951(a), and Count Six,
which charged unlawful possession of a firearm as a convicted felon, see id.
§ 922(g)(1).

       At the change-of-plea hearing, Jones admitted the factual basis proffered by the
prosecution. He acknowledged conspiring to rob employees of the clothing store,
taking the employees hostage in their car, driving them to the store to attempt the
robbery, and using a nine-millimeter firearm in the process. The district court
sentenced Jones to life imprisonment, on the ground that he was convicted of a
“serious violent felony” after two prior convictions for serious violent felonies. See
18 U.S.C. § 3559(c). On direct appeal, however, this court accepted the
government’s concession that Jones had not sustained the two prior convictions that
justified a life sentence. See United States v. Jones, 256 F. App’x 850 (8th Cir. 2007)
(per curiam). The district court on remand sentenced Jones to 216 months for the
conspiracy and 84 consecutive months for the firearms conviction, for a total of 300



                                         -2-
months’ imprisonment. This court affirmed the judgment. United States v. Jones,
384 F. App’x 542 (8th Cir. 2010) (per curiam).

       After the Supreme Court’s decision in Davis, Jones moved under 28 U.S.C.
§ 2255 to vacate his conviction for brandishing a firearm during a crime of violence.
Davis held that the “residual clause” of § 924(c)(3)(B), which defines “crime of
violence,” was unconstitutionally vague. Davis had pleaded guilty to brandishing a
firearm during a conspiracy to commit Hobbs Act robbery. That conspiracy,
however, qualified as a “crime of violence” only under the residual clause—i.e., as
an offense that “by its nature, involves a substantial risk that physical force against
the person or property of another may be used in the course of committing the
offense.” In light of Davis, Jones argues that his § 924(c) conviction under Count
Four should be vacated because he did not brandish a firearm during a crime of
violence.

       To obtain relief, Jones must overcome a procedural default. At his sentencing
and on direct review, Jones did not argue that the residual clause was
unconstitutionally vague or that his § 924(c) conviction should be vacated for lack
of a valid predicate offense. In that circumstance, Jones may raise the claim in a
postconviction proceeding only if he can demonstrate “cause” and “prejudice” or that
he is “actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998).

       Jones has established cause for failing to raise the Davis issue on direct review,
because the state of the law at the time of his appeal did not offer a reasonable basis
upon which to challenge the guilty plea. See Reed v. Ross, 468 U.S. 1, 17 (1984).
Before this court ruled on Jones’s direct appeal, the Supreme Court had declared that
the comparable residual clause in 18 U.S.C. § 924(e)(2)(B) was not unconstitutionally
vague, see James v. United States, 550 U.S. 192, 210 n.6 (2007), and the Court
reaffirmed that ruling shortly after Jones’s conviction and sentence became final.
Sykes v. United States, 564 U.S. 1, 15-16 (2011). Jones’s present claim was

                                          -3-
reasonably available only after the Supreme Court in Johnson v. United States, 576
U.S. 591 (2015), overruled prior decisions and held that the residual clause of
§ 924(e)(2)(B) was unconstitutionally vague. See United States v. Snyder, 871 F.3d
1122, 1127 (10th Cir. 2017).

       Jones also has established prejudice, in that the error “worked to his actual and
substantial disadvantage.” United States v. Frady, 456 U.S. 152, 170 (1982)
(emphasis omitted). Count Four did not charge a violation of § 924(c), because none
of the three predicate offenses cited in the charge constitutes a crime of violence
under § 924(c)(3). Conspiracy to commit Hobbs Act robbery does not qualify,
because conspiracy does not have as an element “the use, attempted use, or threatened
use of physical force against the person or property of another,” and the Supreme
Court held in Davis that the residual clause is unconstitutionally vague. Aiding and
abetting an attempted Hobbs Act robbery does not qualify, because no element of the
attempted robbery offense requires that the defendant use, attempt to use, or threaten
to use force. United States v. Taylor, No. 20-1459, 2022 WL 2203334 (U.S. June 21,
2022). The government concedes that unlawful possession of a firearm as a
convicted felon is not a crime of violence. Cf. United States v. Clark, 563 F.3d 771,
773 (8th Cir. 2009). The government suggests that Jones also brandished the firearm
during a carjacking, but carjacking was not charged as a predicate crime of violence
under Count Four. With no predicate offense to support the charge of brandishing a
firearm during a crime of violence, Jones has established that he likely would not
have entered the guilty plea to Count Four, and that it would be a miscarriage of
justice to leave in place his 84-month consecutive sentence on that count.

       On the merits, Jones is entitled to relief on Count Four. We apply the
framework of Teague v. Lane, 489 U.S. 288 (1989) (plurality opinion), to determine
whether the Supreme Court’s decision in Davis applies retroactively to cases on
collateral review. Barajas v. United States, 877 F.3d 378, 381 (8th Cir. 2017). Under
that framework, Davis qualifies as a substantive rule that applies retroactively. By

                                          -4-
declaring unconstitutional the residual clause of § 924(c)(3)(B), Davis “changed the
substantive reach” of § 924(c), “altering the range of conduct or class of persons” that
the statute punishes. Welch v. United States, 578 U.S. 120, 129 (2016) (internal
quotation omitted). Accordingly, we must apply Davis in this postconviction
proceeding. See King v. United States, 965 F.3d 60, 64 (1st Cir. 2020); In re
Franklin, 950 F.3d 909, 911 (6th Cir. 2020); In re Mullins, 942 F.3d 975, 979 (10th
Cir. 2019); United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019); In re Matthews,
934 F.3d 296, 301 (3d Cir. 2019); In re Hammoud, 931 F.3d 1032, 1039 (11th Cir.
2019) (per curiam).

      Applying Davis, it is apparent that Jones’s sentence on Count Four was
imposed in violation of law. According to Davis, Jones’s conviction under § 924(c)
was premised on a mistaken conclusion that conspiracy to commit Hobbs Act robbery
was a crime of violence.

      For these reasons, we reverse the judgment of the district court. The case is
remanded with directions to vacate the conviction on Count Four and for further
proceedings, including any appropriate motion under 18 U.S.C. § 3296.
                      ______________________________




                                          -5-